[Cite as State v. Weathersbee, 2019-Ohio-5307.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


 STATE OF OHIO,                                   :       OPINION

                  Plaintiff-Appellee,             :
                                                          CASE NO. 2018-T-0099
         - vs -                                   :

 BERNARD WEATHERSBEE,                             :

                  Defendant-Appellant.            :


 Criminal Appeal from the Trumbull County Court of Common Pleas.
 Case No. 2016 CR 00251.

 Judgment: Affirmed.


 Dennis Watkins, Trumbull County Prosecutor, and Ashleigh Musick, Assistant
 Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
 44481-1092 (For Plaintiff-Appellee).

 Bernard Weathersbee, pro se, PID: A754-058, Belmont Correctional Institution, P.O. Box
 540, 68518 Bannock Road, St. Clairsville, OH 43950 (Defendant-Appellant).


TIMOTHY P. CANNON, J.

        {¶1}      Appellant, Bernard Weathersbee, appeals a judgment in the Trumbull

County Court of Common Pleas sentencing him to a term of 29 years in prison for various

felony acts of sexual criminal conduct. Weathersbee entered a voluntary plea of guilty on

October 22, 2018, and was sentenced the same day. We affirm the trial court’s judgment.

        {¶2}      Weathersbee lived with his girlfriend, Amanda Fitzgerald (“Amanda”), and

her minor daughter, H.F., in Mineral Springs, Ohio. On March 25, 2016, Amanda and
H.F. appeared at the Niles Police Department to report that Weathersbee had been

sexually assaulting H.F. for approximately ten years.        The sexual conduct alleged

included both sexual acts and solicitation of sexually explicit photographs, videos, and

messages on Weathersbee’s cell phone. Weathersbee was subsequently arrested.

       {¶3}   On May 18, 2016, Weathersbee was indicted on twenty-nine counts,

including seventeen counts of Rape (F-1), seven counts of Illegal Use of a Minor in Nudity-

Oriented Material or Performance (F-2), one count of Unlawful Sexual Conduct with a

Minor (F-3), three counts of Illegal Use of a Minor in Nudity-Oriented Material or

Performance (F-4), and one count of Tampering with Evidence (F-3).

       {¶4}   On May 19, 2016, Weathersbee entered a plea of not guilty at his

arraignment on the indictment, and bond was set at $250,000.00.                Counsel for

Weathersbee requested funds to retain an expert for trial, which the trial court granted.

Thereafter, on December 29, 2017, counsel filed a motion in limine challenging the

process used to extract photographs, videos, messages, and other content from

Weathersbee’s cell phones. The motion was denied on June 7, 2018, after a hearing,

and the matter was set for trial.

       {¶5}   Throughout the proceedings, Weathersbee sent several letters to the trial

court, which were filed to the record by the clerk of courts, expressing his dissatisfaction

with his appointed counsel. His original appointed counsel resigned from representation

due to a personal conflict. Weathersbee refused multiple plea offers from the state and,

according to the prosecution and defense counsel, was insistent on going to trial.

       {¶6}   On the morning of trial, October 22, 2018, Weathersbee appeared with

counsel and requested to voice his concerns on the record. He was permitted to address




                                             2
the court, where he expressed his continuing frustration with his appointed defense

counsel. In addition to refusing to utilize the expert witness that was hired, Weathersbee

asserted that his defense counsel (1) had predetermined that he was guilty and (2) was

incapable of proceeding to trial. In support of the latter, Weathersbee disclosed that his

counsel had stated that he “does not know how to represent him” and that he would only

be able to “hold his hand through a three day slaughter.”

       {¶7}   Defense counsel rebutted Weathersbee’s claims on the record by asserting

that using an expert witness is an exercise of legal strategy, that neither the expert that

had been retained nor any other expert would be helpful to Weathersbee’s case, and that

he was not optimistic for the results of proceeding to trial in light of the overwhelming

evidence Weathersbee faced. Defense counsel acknowledged that he had previously

made comments similar to those Weathersbee claimed regarding a “slaughter,” but he

stated they were with regard to his outlook on trying the matter to a jury. Defense counsel

was clear in his rebuttal that he was ready, willing, and capable of proceeding to trial.

       {¶8}   Following a recess, Weathersbee entered a plea of guilty to seventeen

counts of Rape (F-1), six counts of Illegal Use of a Minor in Nudity-Oriented Material or

Performance (F-2), and one count of Unlawful Sexual Conduct with a Minor (F-3).

Pursuant to the terms of the plea agreement, Weathersbee agreed to a jointly

recommended prison sentence of 29 years total. The trial court engaged in a plea

colloquy with Weathersbee before accepting the oral and written plea of guilty, which

began as follows:

              The Court: Are you currently under any drugs or alcohol to cause
              your judgment to be impaired?

              The Defendant: No, sir.



                                             3
             The Court: Can you read and write the English language?

             The Defendant: Yes, sir.

      {¶9}   The trial court then stated the maximum penalties for each charge, informed

Weathersbee that a prison term was mandatory, and informed him of his sex offender

status and post-release control sanctions. Following that, the court inquired:

             The Court: Do you understand the seriousness of the offenses and
             what the Court could sentence you to?

             The Defendant: Yes, sir.

      {¶10} The trial court also informed Weathersbee of the following regarding the

elements of the charges he faced:

             The Court: If you wanted to in this case you could have a jury trial.
             That means the Court would impanel 12 people. In order to find you
             guilty they would have to find to their unanimous satisfaction, that
             means all 12 would have to agree that the State of Ohio proved its
             case against you by a burden of proof called beyond a reasonable
             doubt.

             In this particular matter, they would have to prove with respect to
             Counts 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 13, 14, 16, 17, 21, 22 and 23 that
             you did engage in sexual conduct with another when you purposely
             compelled the other person to submit by force or threat of force in
             Trumbull County, Ohio.

             Regarding Counts 10, 12, 15, 18, 19 and 20 the State would have to
             prove that you did photograph any minor who is not your child or
             ward in a state of nudity or create, direct, produce or transfer any
             material or performance that shows the minor in states of nudity in
             Trumbull County, Ohio.

             Regarding Count 24 the State would have to prove that you, who are
             18 years of age or older, did engage in sexual conduct with another,
             not your spouse, when you knew the other person was 13 years of
             age or older but less than 16 years of age, or you were reckless in
             that regard, and the offender is 10 or more years older than – or you
             were 10 years more older [sic] than the other person in Trumbull
             County, Ohio.



                                            4
              Do you understand what your rights to a jury trial would be and what
              the State would have to prove?

              The Defendant: Yes.

              The Court: Do you understand by entering a guilty plea here today
              you would be giving up those rights?

              The Defendant: Yes, sir.

       {¶11} The trial court then continued with the colloquy, discussing Weathersbee’s

waiver of rights and his plea as follows:

              The Court: Also at that jury trial you have the right to cross examine
              or confront witnesses and that means you or your attorney could ask
              questions of any witnesses called upon to testify against you. You
              also have the right to compulsory process and that means you or
              your attorney could subpoena witnesses to testify on your own
              behalf. You also have a Fifth amendment right and that means the
              State cannot force you or compel you to testify against yourself. Do
              you understand each and every of those individual rights?

              The Defendant: Yes, sir.

              The Court: Do you understand by entering a guilty plea here today
              you would be giving up each and every of those individual rights?

              The Defendant: Yes.

              The Court: If you were convicted at that jury trial you also have what’s
              called the automatic right to appeal and that means you or your
              attorney could file a paper with our Court of Appeals stating what
              errors or irregularities that you or your attorney think occurred at the
              trial of your case. The Court of Appeals would have to hear that
              appeal but they may not necessarily agree on what you or your
              attorney think the errors or irregularities were. If you cannot afford
              an attorney to represent you on that appeal, the Court would appoint
              one for you, and if you could not afford a transcript of the
              proceedings, the Court would provide that for you. Do you
              understand what your Court of Appeals rights are?

              The Defendant: Yes.




                                             5
The Court: Do you understand by entering a guilty plea here today
you would be giving up those rights?

The Defendant: Yes.

The Court: Have any promises or threats been made to you to enter
this plea of guilty?

The Defendant: No, sir.

***

The Court: Are you satisfied with your attorneys in this case?

The Defendant: Yes, sir.

The Court: Do you think they’ve done everything they could on your
behalf?

The Defendant: Yes.

The Court: Are you satisfied your client understands his
constitutional rights and the effect of the waiver thereof?

Defense Counsel: Yes.

The Court: How do you plead to the amended indictment?

The Defendant: Guilty.

The Court: I’m showing you this document called Finding on Guilty
Plea to Amended Indictment, is that your signature?

The Defendant: Yes, sir.

The Court: Did you sign that freely and voluntarily?

The Defendant: Yes.

The Court: Any promises or threats made to you to sign this
document?

The Defendant: No, sir.

The Court: Do you understand what’s contained in this document?




                              6
              The Defendant: Yes, sir.

              The Court: And what I’ve explained to you?

              The Defendant: Yes, sir.

              The Court: Any questions whatever?

              The Defendant: No, sir.

              The Court: Still want to plead guilty?

              The Defendant: Yes, sir.

       {¶12} Thereafter, Weathersbee waived a presentence investigation. The trial

court accepted the terms of the plea agreement, sentencing Weathersbee to the agreed

sentence of 29 years in prison.

       {¶13} Weathersbee filed a timely notice of appeal through appellate counsel,

which raised one assignment of error for our review. After appellate counsel filed a brief

on his behalf, Weathersbee terminated his appointed appellate counsel and requested

leave to proceed pro se with a new brief containing three amended or supplemental

assignments of error. The state filed a motion to strike the supplemental brief. We denied

the motion to strike and permitted appellant to file his supplemental assigned errors. The

state filed an answer brief in response.

       {¶14} We combine appellant’s first supplemental assignment of error with

appellate counsel’s sole assignment of error to avoid redundancy.

       {¶15} Weathersbee’s assignment of error proffered by appellate counsel states:

              [1(a).] THE COURT ERRED BY ACCEPTING APPELLANT’S
              GUILTY PLEA SINCE HIS PLEA WAS NOT KNOWINGLY,
              INTELLIGENTLY AND VOLUNTARILY ENTERED.

       {¶16} Weathersbee’s first supplemental assignment of error states:




                                             7
             [1(b).] PETITIONER’S GUILTY PLEA WAS NOT KNOWINGLY AND
             VOLUNTARY UNDER THE DUE PROCESS CLAUSE OF THE
             FOURTEENTH AMENDMENT.

      {¶17} Weathersbee and his former appellate counsel both assert his guilty plea

was not knowingly, intelligently, and voluntarily entered because he was forced into

pleading guilty due to his trial counsel being unprepared to try the case. There is nothing

in the record to support this contention. Trial counsel is an experienced criminal trial

attorney. He unequivocally stated he was prepared to go forward with trial on the date

set. He expressed concern as to the gravity of the charges Weathersbee was facing.

There is no requirement that counsel assess the chances to succeed at trial in a more

favorable light than a defendant would like.

      {¶18} A criminal defendant who enters a plea of guilty or no contest waives certain

constitutional rights, thus the waiver must be made knowingly, intelligently, and

voluntarily. State v. Stewart, 51 Ohio St. 2d 86, 92-93 (1977). Crim.R. 11(C)(2) sets forth

the procedure a trial judge must follow when accepting a plea in felony cases:

             [T]he court * * * shall not accept a plea of guilty or no contest without
             first addressing the defendant personally and doing all of the
             following:

                    (a) Determining that the defendant is making the plea
                    voluntarily, with understanding of the nature of the charges
                    and of the maximum penalty involved, and if applicable, that
                    the defendant is not eligible for probation or for the imposition
                    of community control sanctions at the sentencing hearing.

                    (b) Informing the defendant of and determining that the
                    defendant understands the effect of the plea of guilty or no
                    contest, and that the court, upon acceptance of the plea, may
                    proceed with judgment and sentence.

                    (c) Informing the defendant and determining that the
                    defendant understands that by the plea the defendant is
                    waiving the rights to jury trial, to confront witnesses against



                                               8
                       him or her, to have compulsory process for obtaining
                       witnesses in the defendant’s favor, and to require the state to
                       prove the defendant’s guilt beyond a reasonable doubt at a
                       trial at which the defendant cannot be compelled to testify
                       against himself or herself.

       {¶19} Compliance with Crim.R. 11 “ensures that defendants enter pleas with

knowledge of rights that they would forgo and creates a record by which appellate courts

can determine whether pleas are entered voluntarily.” State v. Griggs, 103 Ohio St. 3d
85, 2004-Ohio-4415, ¶11, citing State v. Nero, 56 Ohio St. 3d 106, 107 (1990). “When a

trial judge fails to explain the constitutional rights set forth in Crim.R. 11(C)(2)(c), the guilty

or no-contest plea is invalid ‘under a presumption that it was entered involuntarily and

unknowingly.’” State v. Clark, 119 Ohio St. 3d 239, 2008-Ohio-3748, ¶31, quoting Griggs,

supra, at ¶12.

       {¶20} The Ohio Supreme Court has instructed that a trial court must strictly

comply with Crim.R. 11(C) as it relates to the waiver of constitutional rights. State v.

Veney, 120 Ohio St. 3d 176, 2008-Ohio-5200, ¶18, citing State v. Ballard, 66 Ohio St. 2d
473, 479 (1981). Failure to literally comply with the language of Crim.R. 11(C)(2)(c) does

not, however, invalidate a plea agreement so long as the record demonstrates that the

trial court explained or referred to the constitutional rights “‘“in a manner reasonably

intelligible to that defendant.”’” State v. Barker, 129 Ohio St. 3d 472, 2011-Ohio-4130,

¶14, quoting Veney, supra, at ¶27 (emphasis sic), quoting Ballard, supra, at paragraph

two of the syllabus.

       {¶21} Weathersbee lists a series of alleged violations by the trial court, which he

argues invalidates his guilty plea.        These alleged violations include: (1) unnamed

violations of federal law, including the due process clause of the Fourteenth Amendment;




                                                9
(2) not receiving notice of the elements of his crimes; (3) the trial court “improperly

participat[ing] in the plea negotiations”; (4) Weathersbee’s expectation to go to trial in the

matter; (5) the trial court failing to appoint new counsel; and (6) the state changing the

plea offer once it was rejected prior to trial.

       {¶22} Contrary to Weathersbee’s contention in this regard, the record reflects he

was fully advised by the trial court. The court strictly complied with Crim.R. 11, and the

responses from Weathersbee indicate that he subjectively understood the implications of

his plea and the rights he was waiving under the totality of the circumstances. The

colloquy reproduced above, as well as the “Finding on Guilty Plea to Amended

Indictment” document in the record signed by Weathersbee and incorporated into the

colloquy, demonstrates as much.          Conjecture regarding Weathersbee’s sentencing

following the guilty plea is inappropriate in light of the agreed plea and stipulated

sentence, which the trial court was within its discretion to accept and impose.

       {¶23} The sole assignment of error offered by Weathersbee’s former appellate

counsel and Weathersbee’s first supplemental assignment of error are without merit.

       {¶24} Weathersbee’s second supplemental assignment of error states:

              [2.] PETITIONER WAS DENIED EFFECTIVE ASSISTANCE OF
              COUNSEL AT TRIAL IN VIOLATION OF THE SIXTH
              AMENDMENT.

       {¶25} Under his second assignment of error, Weathersbee lists the following

issues for review, which we combine and consider accordingly:

              [i.] Failure to discuss and investigate facts of the case with the
              defendant;

              [ii.] Did not interview potential witnesses;

              [iii.] Did not review evidence in support of the charges;



                                                  10
             [iv.] Told the defendant that he would be found guilty and sentenced
             to the maximum sentence regardless whether [sic] he had committed
             the crime and that would [sic] not take case to trial;

             [v.] Failed to discuss defense tactics, strategies or the nature and
             effect of his guilty plea(s);

             [vi.] Made no effort to produce mitigation evidence at the sentencing
             hearing;

             [vii.] Further evidence that counsel was ineffective and conflicted.

      {¶26} In order to prevail on an ineffective assistance of counsel claim on direct

appeal, an appellant must demonstrate from the record that trial counsel’s performance

fell “below an objective standard of reasonable representation and, in addition, prejudice

arises from counsel’s performance.”      State v. Bradley, 42 Ohio St. 3d 136 (1989),

paragraph two of the syllabus (adopting the test set forth in Strickland v. Washington, 466
U.S. 668 (1984). “[T]here is no reason for a court deciding an ineffective assistance claim

to approach the inquiry in the same order or even to address both components of the

inquiry if the defendant makes an insufficient showing on one.” Id. at 143.

      {¶27} There is a general presumption that trial counsel’s conduct is within the

broad range of professional assistance. Id. at 142. Debatable trial tactics generally do

not constitute deficient performance. State v. Phillips, 74 Ohio St. 3d 72, 85 (1995). In

order to show prejudice, the appellant must demonstrate a reasonable probability that,

but for counsel’s error, the result of the proceeding would have been different. Bradley,

supra, at paragraph three of the syllabus.

      {¶28} The Ohio Supreme Court has addressed the duty owed by an attorney to a

client when discussing the potential legal outcome of a case in State v. Ketterer, 111 Ohio

St.3d 70, 2006-Ohio-5283, ¶151, where the court stated, in pertinent part:



                                             11
              As we held in [State v. Cowans, 87 Ohio St. 3d 68, 73 (1999)], “‘“A
              lawyer has a duty to give the accused an honest appraisal of his
              case. * * * Counsel has a duty to be candid; he has no duty to be
              optimistic when the facts do not warrant optimism.”’ Brown v. United
              States (C.A.D.C.1959), 264 F.2d 363, 369 (en banc), quoted in
              McKee v. Harris (C.A.2, 1981), 649 F.2d 927, 932. ‘“If the rule were
              otherwise, appointed counsel could be replaced for doing little more
              than giving their clients honest advice.”’” Cowans, 87 Ohio St. 3d at
              73, 717 N.E.2d 298, quoting McKee, 649 F.2d at 932, quoting McKee
              v. Harris (S.D.N.Y.1980), 485 F. Supp. 866, 869.

       {¶29} Further, “[w]hen affidavits or other proof outside the record are necessary

to support an ineffective assistance claim * * * it is not appropriate for consideration on

direct appeal.” Supra, at State v. Zupancic, 9th Dist. Wayne No. 12CA0065, 2013-Ohio-

3072, ¶4, citing State v. Madrigal, 87 Ohio St. 3d 378, 390-391 (2000). Those claims are

appropriately brought by way of a motion for post-conviction relief.

       {¶30} Based on the record before us, Weathersbee was given a candid

assessment of his legal options. His counsel met with an expert and declined to utilize

the expert based on the meeting. Counsel’s legal opinion, as stated on the record, was

that no expert testimony would help in Weathersbee’s defense given the circumstances.

Nothing in the record before us suggests this assessment is inaccurate. Counsel also

stated on the record that he was prepared to go forward with a trial, and that his advice

to Weathersbee—no matter how candid and blunt—was his legal opinion regarding the

likely outcome given the evidence possessed by the state.

       {¶31} As was discussed at length on the record by both defense counsel and the

prosecutor, Weathersbee was made aware of the pending plea offers from the state

throughout the time between the indictment and trial, and he continued to reject those

offers until the day of trial. Further, Weathersbee’s own statement to the trial court during




                                             12
the colloquy was that he was satisfied with his counsel and in agreement that “they’ve

done everything they could on [Weathersbee’s] behalf.”

       {¶32} Finally, Weathersbee’s assertions about what he was told or what was

discussed with him by appointed counsel, without supporting evidence, “would require

this Court to act in a way that is ‘purely speculative’ and would require [us to] resort to

evidence outside the record on appeal.” Zupancic, supra, at ¶5. Nothing in the record

before us supports Weathersbee’s claim that his counsel was ineffective.

       {¶33} Weathersbee’s second supplemental assignment of error is without merit.

       {¶34} Weathersbee’s third supplemental assignment of error states:

              [3.] PETITIONER IS ACTUALLY INNOCENT.

       {¶35} In his third assignment of error, Weathersbee challenges the weight and

sufficiency of the evidence, reiterates the previous two assignments of error discussed

above, and essentially seeks to point out challenges to and flaws in the evidence and

testimony that would have been presented by the state if the matter had gone to trial.

       {¶36} “[I]t is well settled that ‘[a] guilty plea waives a defendant’s right to challenge

the sufficiency or manifest weight of the evidence.’” State v. Moss, 11th Dist. Ashtabula

No. 2016-A-0047, 2017-Ohio-1507, ¶33, quoting State v. Hill, 8th Dist. Cuyahoga No.

90513, 2008-Ohio-4857, ¶6, citing State v. Williams, 6th Dist. Lucas No. L-02-1221, 2004-

Ohio-4856, ¶12. By pleading guilty, Weathersbee waived any challenge based on alleged

conflicts in the evidence or the credibility of the state’s witnesses.

       {¶37} Additionally, Weathersbee waived his constitutional rights to, inter alia, a

jury trial, the right to cross examine or confront witnesses, and the right to compulsory

process—both in court during the required colloquy reproduced above and in the “Finding




                                              13
on Guilty Plea to Amended Indictment” signed by Weathersbee and incorporated into the

colloquy. For the reasons discussed in Weathersbee’s first assignment of error, this

waiver of rights and guilty plea was knowingly, intelligently, and voluntarily made.

Therefore, Weathersbee is unable to prevail on the arguments raised in his third

assignment of error.

      {¶38} Weathersbee’s third supplemental assignment of error is without merit.

      {¶39} The judgment of the Trumbull County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                         14